FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA DEL CARMEN ALBIZURES DE                    No. 08-71708
RENTAS,
                                                 Agency No. A077-180-266
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Maria del Carmen Albizures de Rentas, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence, Ramos-Lopez v. Holder, 563 F.3d 855, 858 (9th

Cir. 2009), and we deny the petition for review.

      Albizures contends that she faces persecution on account of her political

opinion. Substantial evidence supports the agency’s denial of asylum and

withholding because Albizures’ fear of harm is not on account of a protected

ground. See Soriano v. Holder, 569 F.3d 1162, 1164-65 (9th Cir. 2009)

(government informant’s fear of retaliation by criminals not on account of political

opinion). Albizures’ contention that the agency did not address her whistle-blower

theory is belied by the record. In the absence of a nexus to a protected ground,

Albizures’ asylum and withholding of removal claims fail. Id. at 1167.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71708